Citation Nr: 0322711	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  02-12 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for a right ankle disability.

2.  Entitlement to an initial compensable disability rating 
for a left ankle disability.

3.  Entitlement to an initial compensable disability rating 
for pes planus.


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from May 1980 to October 
2000. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 decision of Baltimore, 
Maryland, regional office (RO) of the Department of Veterans 
Affairs (VA) which, among other things, granted service 
connection for right and left ankle disabilities as well as 
pes planus and rated the disabilities as noncompensable 
effective from November 1, 2000.

(The issue of entitlement to an initial compensable 
disability rating for pes planus will be addressed in the 
remand that follows this decision).


FINDINGS OF FACT

1.  The veteran's right ankle disability is manifested by 
subjective complaints of pain and objective evidence of 
dorsiflexion to 20 degrees and plantar flexion limited to 30 
degrees.

2.  The veteran's left ankle disability is manifested by 
subjective complaints of pain and objective evidence of 
dorsiflexion limited to 15 degrees and plantar flexion 
limited to 30 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for a right ankle 
disability are met.  38 U.S.C.A. §§ 1155, 1151, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5271 (2002).

2.  The criteria for a 10 percent rating for a left ankle 
disability are met.  38 U.S.C.A. §§ 1155, 1151, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5271 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA) of 2000

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

The record reflects that through the issuance of the appealed 
rating decision, May and September 2001 letters, and a 
statement of the case dated in July 2002, the veteran was 
provided notice of the information and evidence necessary to 
substantiate his claims in accordance with the governing VA 
law and regulations, including the VCAA.  By way of these 
same documents, the veteran was specifically informed of the 
cumulative evidence already having been previously provided 
to the VA, or obtained by VA on the veteran's behalf informed 
as to what evidence VA was seeking to obtain on his behalf, 
and, in effect, notified of the evidence that VA would obtain 
and the evidence that the veteran was expected to provide in 
support of the claims.  While the veteran was not 
specifically notified of what portion of the evidence that he 
would be responsible for submitting, it is apparent from the 
aforementioned documents that VA identified to the veteran 
the information and evidence necessary to support his claims, 
and then offered to assist him by assuming responsibility for 
obtaining such relevant evidence on the veteran's behalf.  In 
this context, the information and evidence that have been 
associated with the claims file consist of the veteran's 
post-service private treatment records from Anne Arundel 
"Orthopaedic" (sic) Surgeons, reports of VA examinations 
provided to the veteran in connection with the current 
claims, and statements from the veteran in support of his 
claim.  There is no identified evidence that has not been 
accounted for.  Thus, the Board finds that the VCAA with 
respect to the requirements to notify the veteran of the 
evidence needed to substantiate his claims as well as the 
party responsible for obtaining such relevant evidence are 
satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Therefore, under these circumstances, VA has 
satisfied both its duty to notify and assist the veteran in 
this case and adjudication of this appeal at this juncture 
poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The Merits of the Appeal

As to the reasons for the appeal, the veteran contends that 
his service-connected right and left ankle disabilities are 
manifested by adverse symptomatology that entitles him to 
compensable ratings.

Disability evaluations are determined by the application of a 
schedule of ratings that is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2002).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27 (2002).  When an unlisted condition is encountered, it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical location and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2002).  Additionally, in cases where the 
original rating assigned has been appealed, consideration 
must be given to whether the veteran deserves a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Historically, the RO granted service connection for status 
post chip fracture of the right and left ankles under 
38 C.F.R. § 4.71, Diagnostic Code 5299-5271 (limitation of 
motion of the ankle) and assigned the veteran noncompensable 
ratings for the disabilities.  (See Rating Decision, dated in 
January 2002).  

As to Diagnostic Code 5271, it provides a 10 percent 
evaluation for moderate limitation of motion of either ankle 
and a 20 percent evaluation for marked limitation of motion 
of either ankle.  38 C.F.R. § 4.71a.

Next, the Board notes that, when evaluating loss in range of 
motion, consideration is given to the degree of functional 
loss caused by pain such as has been repeatedly complained of 
by the veteran.  DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(evaluation of musculoskeletal disorders rated on the basis 
of limitation of motion requires consideration of functional 
losses due to pain).  In DeLuca v. Brown, the Court explained 
that, when the pertinent diagnostic criteria provide for a 
rating on the basis of loss of range of motion, 
determinations regarding functional losses are to be 
"'portray[ed]' (§ 4.40) in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare-
ups."  Id.

With the above criteria in mind, the Board notes that, at the 
May 2001 general VA examination, range of motion studies of 
the right ankle showed dorsiflexion to 20 degrees and plantar 
flexion limited to 30 degrees and range of motion studies of 
the left ankle show dorsiflexion limited to 15 degrees and 
plantar flexion limited to 30 degrees.  (The Board notes that 
normal range of motion of the ankle is dorsiflexion from 0 to 
20 degrees and plantar flexion from 0 to 45 degrees.  38 
C.F.R. § 4.71, Plate II (2002)).  The May 2001 VA examiner 
also reported that the veteran complained of recurrent ankle 
pain and examination of the ankles revealed an increased bony 
prominence.  However, the ankles were not tender to 
palpation, swollen, or deformed.  In addition, the veteran, 
in both the March 2002 notice of disagreement and the August 
2002 VA Form 9, reported that he experienced chronic ankle 
pain as well as increased pain and swelling with all physical 
activities.  The veteran also reported that the reason that 
the May 2001 VA examiner did not observed pain or swelling 
was because, prior to the examination, he took it easy.  

The Board finds that with resolution of reasonable doubt in 
the veteran's favor, when looking at functional loss 
attributable to pain on use, that the objective evidence of 
limitation of motion when combined with the complaints of 
pain entitles the veteran to a compensable rating for each of 
his service connected ankle disabilities.  See 38 C.F.R. 
§§ 4.3, 4.59.  Therefore, because the minimum compensable 
rating assignable for limitation of motion of an ankle 
because of pain is 10 percent, the Board finds that separate 
10 percent ratings are assignable to the veteran's service 
connected ankle disabilities under Diagnostic Code 5271.  See 
38 C.F.R. §§ 4.3, 4.40, 4.45, 4.59, 4.71a (2001); Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206-207 (1995).  


ORDER

A 10 percent rating for a right ankle disability is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

A 10 percent rating for a left ankle disability is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.


REMAND

As to the veteran's claim for an initial compensable rating 
for pes planus, the Board notes that the veteran claims he 
has chronic pain not relived by shoe inserts and therefore is 
entitled to a compensable rating.

Recently enacted laws and regulation require that VA provide 
a medical examination or, obtain a medical opinion, when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  An 
examination or opinion is necessary when, among other things, 
the record does not contain sufficient medical evidence for 
VA to make a decision.  Id. 

Accordingly, because a review of the record on appeal does 
not show that the May 2001 general VA examiner reported 
sufficient details about the veteran's service connected pes 
planus to allow the Board to evaluate its current severity 
under 38 C.F.R. § 4.71a, Diagnostic Code 5276 (acquired 
flatfoot), a remand to obtain this medical opinion evidence 
is require.  

This issue is hereby REMANDED to the RO for the following 
actions:

1.  Make arrangements with the 
appropriate VA medical facility to 
schedule the veteran for a podiatry 
examination.  Send the claim's folder to 
the examiner for review.  All necessary 
testing should be undertaken.  Based on a 
review of the claim's folder and the 
results of the examination, the examiner 
is asked to provide separate answers for 
each foot for each of the following 
questions:

a.  Is the pes planus mild; symptoms 
relieved by built-up shoe and arch 
support?

b.  Is the pes planus moderate; 
evidenced of weight-bearing line 
over or medial to the great toe, 
inward bowing of the tendo achillis, 
and pain on manipulation and use of 
the feet?  

c.  Is the pes planus severe; 
evidenced of marked deformity 
(pronation, abduction, etc.), pain 
on manipulation and use accentuated, 
indication of swelling on use, and 
characteristic callosities?  

d.  Is the pes planus pronounced; 
evidenced of marked pronation, 
extreme tenderness of plantar 
surfaces of the feet, marked inward 
displacement, and severe spasm of 
the tendo achillis on manipulation, 
that is not improved by orthopedic 
shoes or appliances?  

2.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998).

3.  After completion of the foregoing, 
please review the claim in light of the 
all of the evidence of record.  If the 
determination remains adverse to the 
veteran, the veteran should be furnished 
a Supplemental Statement of the Case and 
be given an opportunity to respond.  The 
Supplemental Statement of the Case must 
contain notice of all relevant actions 
taken, to include all pertinent evidence 
received since the July 2002 Statement of 
the Case and the applicable law and 
regulations governing the claim.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 


IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



